Exhibit 10.23

ROYALTY TERMINATION AGREEMENT

THIS ROYALTY TERMINATION AGREEMENT (this “Agreement”) is made as of November 17,
2010, by and between BIOVEST INTERNATIONAL, INC., a Delaware corporation
(“Biovest”), and ACCENTIA BIOPHARMACEUTICALS, INC., a Florida corporation
(“Accentia”).

RECITALS

WHEREAS, pursuant to that certain Royalty Agreement dated as of October 31,
2006, as amended by a letter agreement dated February 5, 2008 (the “Royalty
Agreement”), by and between Biovest and Accentia, Biovest granted to Accentia a
royalty equal to nineteen and one-half percent (19.5%) of net sales and
licensing revenue received by Biovest from any Biovest Biologic Products (the
“Royalty”);

WHEREAS, pursuant to that certain Term Loan and Security Agreement (the
“Security Agreement”) dated as of November 17, 2010, by and among Biovest, the
Lenders party thereto and Agent, the parties hereto, in consideration for the
acceptance by certain of the Prepetition Lenders of the allowed secured claims
against Biovest as provided therein and other consideration, have agreed, among
other things, to the termination of the Royalty Agreement and the Royalty; and

WHEREAS, pursuant to the terms and conditions of the Security Agreement and the
Confirmed Plan, Biovest and Accentia hereby desire to terminate the Royalty
Agreement and the Royalty effective as of the date of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1.         Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Security Agreement.

2.         The parties hereto agree that the above Recitals are true and correct
in all respects.

3.         The parties hereto hereby consent to the termination of the Royalty
Agreement and the Royalty (and all of the rights and obligations created
thereunder) effective as of the date of this Agreement.

4.         Accentia hereby acknowledges and agrees that it shall have no claims
of any nature whatsoever against Biovest as a result of the termination of the
Royalty Agreement and the Royalty.

5.         This Agreement shall be binding upon the parties hereto and their
respective successors and assigns. The parties hereto agree that this Agreement
is fully and adequately supported by consideration, is fair and reasonable, and
that they have had the opportunity to discuss this matter with counsel of their
choice. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which together shall be deemed to
constitute one agreement. It is understood and agreed that if facsimile copies
of this Agreement bearing facsimile signatures are exchanged between the parties
hereto, such copies

 

-1-



--------------------------------------------------------------------------------

shall in all respects have the same weight, force and legal effect and shall be
fully as valid, binding, and enforceable as if such signed facsimile copies were
original documents bearing original signature.

6.         THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND
ENFORCED ACCORDING TO, THE LAWS OF THE STATE OF FLORIDA, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS PROVISIONS THEREOF. ANY ACTION BROUGHT CONCERNING
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE
STATE COURTS OF FLORIDA OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF
FLORIDA. The prevailing party shall be entitled to recover from the other party
its reasonable attorneys’ fees and costs. Wherever possible each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under such law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Royalty Termination
Agreement as of the date first above written.

 

BIOVEST INTERNATIONAL, INC. By:  

/s/ David Moser

Name:   David Moser Title:   Secretary ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ Samuel S. Duffey

Name:   Samuel S. Duffey Title:   President

 

ACCEPTED AND AGREED: LV ADMINISTRATIVE SERVICES, INC. By:  

/s/ Patrick Regan

Name: Patrick Regan Title: Authorized Signatory LAURUS MASTER FUND, LTD. (IN
LIQUIDATION) By:  

/s/ Russell Smith

Name: Russell Smith Title: Joint Official Liquidator (with no personal
liability) VALENS U.S. SPV I, LLC By:  

/s/ Patrick Regan

Name: Patrick Regan Title: Authorized Signatory VALENS OFFSHORE SPV I, LTD. By:
 

/s/ Patrick Regan

Name: Patrick Regan Title: Authorized Signatory VALENS OFFSHORE SPV II, CORP.
By:  

/s/ Patrick Regan

Name: Patrick Regan Title: Authorized Signatory PSOURCE STRUCTURED DEBT LIMITED



--------------------------------------------------------------------------------

By: PSource Capital Ltd., It’s Investment Consultant

By:

 

/s/ Charles Lews

Name: Charles Lews

Title: Authorized Signatory